Citation Nr: 0926664	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-21 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to increased compensable rating for 
hypertension


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1963 to June 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2004 decisions of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana Regional Office (RO) that denied increased ratings 
for the Veteran's service-connected PTSD and hypertension, 
respectively. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was scheduled for a Video Conference Hearing in 
May 2009; however, he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn. 38 C.F.R. § 20.702 (d) 
(2008).

However, in July 2009 the undersigned Veterans Law Judge 
found that the Veteran had shown good cause for failing to 
appear for a scheduled hearing.  The motion to reschedule a 
video conference hearing was granted.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) 
should schedule the Veteran for a 
videoconference hearing with a Veterans 
Law Judge of the Board. The Veteran 
should be notified that if he fails to 
appear for this hearing without good 
cause, VA may consider his request for a 
hearing to be withdrawn.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




